Exhibit 10.2

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Restricted Stock Unit Agreement

(Employee)

 

Grant Date:                        , 20     Date Vested:   
                    , 20    

THIS AGREEMENT (the “Agreement”), made effective as of                     ,
20     (the “Grant Date”), between BB&T CORPORATION, a North Carolina
corporation (“BB&T”) for itself and its Affiliates, and the Employee (the
“Participant”) specified in the above Notice of Grant and Agreement (the “Notice
of Grant”), is made pursuant to and subject to the provisions of the BB&T
Corporation Amended and Restated 2004 Stock Incentive Plan, as it may be amended
and/or restated from time to time (the “Plan”).

RECITALS:

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of BB&T Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Notice of Grant and Plan. The Notice of Grant is part of
this Agreement and incorporated herein. The rights and duties of BB&T and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2. Grant of Restricted Stock Unit. Subject to the terms of this Agreement and
the Plan, BB&T hereby grants the Participant a Restricted Stock Unit (the
“Award”) for the number of whole shares of Common Stock (the “Shares”) specified
in the Notice of Grant. The “Restriction Period” is the period beginning on the
Grant Date and ending on such date or dates, and satisfaction of such
conditions, as described in Section 3 and Section 4 herein. For the purposes
herein, the Shares subject to the Award are units that will be reflected in a
book account maintained by BB&T and that will be settled in whole shares of
Common Stock, if and to the extent permitted pursuant to this Agreement and the
Plan. Prior to distribution of the Shares upon vesting of the Award, the Award
shall represent an unsecured obligation of BB&T, payable (if at all) only from
BB&T’s general assets.



--------------------------------------------------------------------------------

3. Vesting of Award. Subject to the terms of the Plan and this Agreement
(including but not limited to the provisions of Section 4 and Section 5 herein),
the Award shall be deemed 100% vested and earned on the fourth- (4th-) year
anniversary of the Grant Date. The Administrator has sole authority to determine
whether and to what degree the Award has vested and is payable and to interpret
the terms and conditions of this Agreement and the Plan.

4. Termination of Employment; Forfeiture of Award; Effect of Change of Control.

(a) Except as may be otherwise provided in the Plan or Section 4(b) of this
Agreement, in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason and the Award has not vested pursuant to
Section 3, then the Award, to the extent not vested as of the Participant’s
termination of employment date, shall be forfeited immediately upon such
termination, and the Participant shall have no further rights with respect to
the Award or the Shares underlying the Award. The Administrator (or its
designee, to the extent permitted under the Plan) shall have sole discretion to
determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of employment. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s employment shall result in forfeiture of the
Award and the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of employment date. As used in this Agreement, the
phrase “termination of employment” means a Separation from Service.

(b) Notwithstanding the provisions of Section 3 and Section 4(a), the following
provisions shall apply if any of the following shall occur prior to the
fourth-year anniversary of the Grant Date:

 

  (i) Involuntary Termination Without Cause. In the event that the Participant’s
employment with BB&T or an Affiliate is involuntarily terminated for reasons
other than Cause (as defined herein), the Award shall become fully vested as of
the Participant’s termination of employment date without regard to the vesting
schedule set forth in Section 3 herein. For purposes of this Agreement, a
termination shall be for “Cause” if the termination is on account of the
Participant’s (a) dishonesty, theft or embezzlement; (b) refusal or failure to
perform the Participant’s assigned duties for BB&T or an Affiliate in a
satisfactory manner; or (c) engaging in any conduct that could be materially
damaging to BB&T or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of BB&T or any of its Affiliates. The
determination of whether termination is for Cause shall be made by the
Administrator (or its designee, to the extent permitted under the Plan), and its
determination shall be final and conclusive.

 

  (ii)

Death. In the event that the Participant remains in the continuous employ of
BB&T or an Affiliate from the Grant Date until the

 

- 2 -



--------------------------------------------------------------------------------

  Participant’s death, the Award shall become fully vested as of the date of
death without regard to the vesting schedule set forth in Section 3 herein.

 

  (iii) Disability. In the event that the Participant remains in the continuous
employ of BB&T or an Affiliate from the Grant Date until the date of the
Participant’s Disability (as determined by the Administrator or its designee in
accordance with the Plan and, if applicable, Section 409A) the Award shall
become fully vested as of the Participant’s Separation from Service on account
of Disability without regard to the vesting schedule set forth in Section 3
herein.

 

  (iv) Change of Control.

 

  (A) In the event that there is “Change of Control,” as defined in
Section 4(b)(iv)(B), of BB&T subsequent to the date hereof, the Award shall be
payable in accordance with this Agreement and (subject to Section 4(b)(iv)(C)
herein) become fully vested as of the effective date of such event without
regard to the vesting schedule set forth in Section 3 herein.

 

  (B)

For purposes of this Section 4(b)(iv), a “Change of Control” will be deemed to
have occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Restriction Period of the Award constituted BB&T’s
Board, plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least

 

- 3 -



--------------------------------------------------------------------------------

  two-thirds of the members of such board of directors; (iii) the date the
shareholders of BB&T approve an agreement for the sale or disposition by BB&T of
all or substantially all of BB&T’s assets within the meaning of Section 409A; or
(iv) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of BB&T that, together with stock held by such
person or group constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of BB&T within the meaning of
Section 409A.

 

  (C) Notwithstanding Section 4(b)(iv)(B) above, the term “Change of Control”
shall not include any event that is a “Merger of Equals.” For purposes of the
Plan and this Agreement, the term “Merger of Equals” means any event that would
otherwise qualify as a Change of Control if the event (including, if applicable,
the terms and conditions of the related agreements, exhibits, annexes, and
similar documents) satisfies all of the following conditions as of the date of
such event: (i) the Board of BB&T or, if applicable, a majority of the
Continuing Directors has, prior to the change in control event, approved the
event; (ii) at least fifty percent (50%) of the common stock of the surviving
corporation outstanding immediately after consummation of the event, together
with at least fifty percent (50%) of the voting securities representing at least
fifty percent (50%) of the combined voting power of all voting securities of the
surviving corporation outstanding immediately after the event shall be owned,
directly or indirectly, by the persons who were the owners, directly or
indirectly, of the common stock and voting securities of BB&T immediately before
the consummation of such event in substantially the same proportions as their
respective direct or indirect ownership immediately before such event of the
common stock and voting securities of BB&T, respectively; (iii) at least fifty
percent (50%) of the directors of the surviving corporation immediately after
the event shall be composed of directors who were Directors or Continuing
Directors immediately before the event; and (iv) the person who was the Chief
Executive Officer (“CEO”) of BB&T immediately before the event shall be the CEO
of the surviving corporation immediately after the event. If a transaction
constitutes a Merger of Equals, then, notwithstanding the provisions of
Section 4(b)(iv)(B) above, the vesting of the Award will not be accelerated due
to the Merger of Equals, but the Award shall instead continue to vest, if at
all, in accordance with the provisions of Section 3 and Section 4 herein.

 

- 4 -



--------------------------------------------------------------------------------

  (v)

Retirement. In the event that the Participant remains in the continuous employ
of BB&T or an Affiliate from the Grant Date until the Participant’s termination
of employment due to Retirement, the Award shall become fully vested as of the
date of the Participant’s termination of employment due to Retirement without
regard to the vesting schedule set forth in Section 3 herein if, and only if,
the Participant has completed at least six (6) calendar months of continuous
employment after the Grant Date (beginning with the first day of the calendar
month following the Grant Date and ending on the last working day of the sixth
(6th) calendar month).

5. Settlement of Award and Distribution of Shares.

(a) Upon vesting, the Award shall be payable in whole shares of Common Stock.
Fractional Shares shall not be issuable hereunder, and unless the Administrator
determines otherwise, any such fractional Share shall be disregarded.

(b) Shares of Common Stock subject to the Award shall, upon vesting of the Award
be issued and distributed to the Participant (or if the Participant is deceased,
to the Participant’s beneficiary or beneficiaries) in a lump sum within ninety
(90) calendar days after the end of the Restriction Period (provided that if
such ninety- (90-) day period begins in one calendar year and ends in another,
the Participant (or the Participant’s beneficiary or beneficiaries) shall not
have the right to designate the calendar year of payment). Notwithstanding the
foregoing, if the Participant is or may be a Specified Employee, a distribution
due to Separation from Service may not be made until within the thirty- (30-)
day period commencing with the first day of the seventh (7th) month following
the month of Separation from Service, or, if earlier, the date of death of the
Participant (with all such payments that otherwise would have been made during
such six- (6-) month period to be made during the seventh (7th) month following
Separation from Service), in each case except as may be otherwise permitted
under Section 409A.

6. No Right to Continued Employment or Service. Neither the Plan, the grant of
the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate the Participant’s employment or service at any time. Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Administrator, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment or service of the Participant with
BB&T or an Affiliate. The grant of the Award does not create any obligation on
the part of BB&T or an Affiliate to grant any further Awards. So long as the
Participant shall continue to be an Employee of BB&T or an Affiliate, the Award
shall not be affected by any change in the duties or position of the
Participant.

7. Nontransferability of Award and Shares. The Award shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession. The designation of a beneficiary in accordance
with Plan procedures does not constitute a transfer; provided, however, that
unless disclaimer provisions are specifically included in a beneficiary
designation form accepted by the Administrator, no beneficiary of the
Participant

 

- 5 -



--------------------------------------------------------------------------------

may disclaim the Award. The Participant shall not sell, transfer, assign, pledge
or otherwise encumber the Shares subject to the Award until the Restriction
Period has expired and all conditions to vesting and distribution have been met.

8. Superseding Agreement: Binding Effect. This Agreement supersedes any
statements, representations or agreements of BB&T with respect to the grant of
the Award or any related rights, and the Participant hereby waives any rights or
claims related to any such statements, representations or agreements. This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

10. Amendment and Termination, Waiver. Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

11. Issuance of Shares; Rights as Shareholder. The Participant and the
Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award shall be issued in the name of the Participant (or if the
Participant is deceased, in the name of the Participant’s beneficiary or
beneficiaries) as soon as practicable after, and only to the extent that, the
Award has vested and if such distribution is otherwise permitted under the terms
of Section 5 herein. Neither dividends nor dividend equivalent rights shall be
granted in connection with the Award, and the Award shall not be adjusted to
reflect the distribution of any dividends on the Common Stock (except as may be
otherwise provided under the Plan). No dividends on the Shares shall be payable
prior to both (i) the vesting of the Award and (ii) the issuance and
distribution of Shares to the Participant.

12. Withholding; Tax Matters; Fees.

(a) BB&T shall report all income and prior to the delivery or transfer of Shares
or any other benefit conferred under the Plan, BB&T or its agent shall withhold
all required local, state, federal, foreign and other income tax obligations and
any other amount required to be withheld by any governmental authority or law
and paid over by BB&T to such authority for the account of such recipient. In
accordance with procedures established by the Administrator, the

 

- 6 -



--------------------------------------------------------------------------------

Participant may arrange to pay all applicable taxes in cash. In the event the
Participant does not make such arrangements, such tax obligations shall be
satisfied by the withholding of Shares to which the Participant is entitled. The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to the amount of such obligations being satisfied.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Award or issuance, transfer or disposition of
Shares (or any other benefit) pursuant to the Award, and the Participant is in
no manner relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences with respect to the Award (including but not limited to the
acquisition or disposition of the Shares subject to the Award) and that the
Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.

(c) All third party fees relating to the release, delivery, or transfer of any
Award or Shares shall be paid by the Participant or other recipient. To the
extent the Participant or other recipient is entitled to any cash payment from
BB&T or any of its Affiliates, the Participant hereby authorizes the deduction
of such fees from such payment(s) without further action or authorization of the
Participant or other recipient; and to the extent the Participant or other
recipient is not entitled to any such payments, the Participant or other
recipient shall pay BB&T or its designee an amount equal to such fees
immediately upon the third party’s charge of such fees.

13. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement is
final and binding on the parties hereto.

14. Notices. Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of BB&T, to its Human
Systems Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC
27102, attention: Human Systems Division Manager, and in the case of the
Participant, to the last known address of the Participant as reflected in BB&T’s
records.

15. Severability. The provisions of this Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Compliance with Laws, Restrictions on Award and Shares. BB&T may impose such
restrictions on the Award and the Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws,

 

- 7 -



--------------------------------------------------------------------------------

federal tax laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Award or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any Shares issued pursuant to the Award in such form as
may be prescribed from time to time by applicable laws and regulations or as may
be advised by legal counsel.

17. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

18. Counterparts, Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

19. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction; provided,
however, that to the extent Section 409A is applicable, such offset shall not
exceed the greater of Five Thousand Dollars ($5,000) or the maximum offset
amount then permitted under Section 409A.

20. Adjustment of Award.

(a) The Administrator shall have authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

(b) Notwithstanding anything contained in the Plan or elsewhere in this
Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Award and payments under the Plan, and any and all amounts payable
under the Plan or paid under the Plan shall be subject to clawback, forfeiture,
and reduction to the extent determined by the Administrator as necessary to
comply with applicable law and/or policies adopted by BB&T; and (ii) in the
event any legislation, regulation(s), or formal or informal

 

- 8 -



--------------------------------------------------------------------------------

guidance require(s) any compensation payable under the Plan (including, without
limitation, the Award) to be deferred, reduced, eliminated, or subjected to
vesting, the Award shall be deferred, reduced, eliminated, paid in a different
form, or subjected to vesting or other restrictions as, and solely to the
extent, required by such legislation, regulation(s), or formal or informal
guidance.

21. Award Conditions.

(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Restriction Period for
determining the Award; (c) extending the Restriction Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.

(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects BB&T or an Affiliate to any adverse tax
consequences that BB&T or the Affiliate is not otherwise subject to on the Grant
Date because of, any current or future United States law, rule, regulation, or
other authority, then this Agreement shall automatically terminate effective as
of the Grant Date and the Award shall automatically be cancelled as of the Grant
Date without further action on the part of the Administrator or the Participant
and without any compensation to the Participant for such termination and
cancellation. The Administrator agrees to provide notice to the Participant of
any such termination and cancellation.

IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the day and year first above written. Should the Participant
fail to acknowledge his or her electronic acceptance of this Agreement, this
Agreement may become null and void as of the Grant Date and the Participant may
forfeit any and all rights hereunder at the discretion of the Administrator.

* * *

 

- 9 -